                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF MISSOURI
                                   SOUTHERN DIVISION

UNITED STATES OF AMERICA,                                  )
                                                           )
                    Plaintiff,                             )
                                                           )
           v.                                              )      No. 15-03419-CV-S-BP
                                                           )
TIMOTHY O’LAUGHLIN,                                        )
                                                           )
                    Defendant.                             )

                                                       ORDER

           Before the Court are seventeen Motions filed by Defendant personally between January

11, 2021, and February 23, 2021. Defendant is currently hospitalized at the Federal Medical

Center in Rochester, Minnesota, pursuant to a commitment under 18 U.S.C. § 4246 and is

represented by appointed counsel.1 This matter has been referred to the undersigned for processing

and handling. A summary of the seventeen pro se motions follows:

                 1. January 11, 2021 Motion alleging his “legal representation is in violation of the 18
                    USCS § 4247(h) discharge statute overdue by one year [and] is to file the
                    motion/petition of unconditional release from civil commitment.” (Doc. 89.)

                 2. January 15, 2021 Motion arguing his “legal representation has been overdue filing
                    the petition/motion 18 USCS 4247(h) discharge for unconditional release from civil
                    commitment.” (Doc. 91.)

                 3. January 19, 2021 Motion claiming his “legal representation is overdue by over one
                    year for filing the petition/motion 18 USCS 4247(h) discharge” and asking to
                    “initiate immediate inaffective (sic) assistance of counsel.” (Doc. 93.)

                 4. January 26, 2021 Motion “insist[ing] that the representation file the long overdue
                    18 USCS 4247(h) discharge motion/petition filing ECF. Set him straight.” (Doc.
                    94.)

                 5. January 29, 2021 Motion “request[ing]/demand[ing] a competency evaluation
                    through assigned legal representation.” (Doc. 95.)


1
    David R. Mercer, First Assistant Public Defender



                Case 6:15-cv-03419-BP Document 110 Filed 03/01/21 Page 1 of 6
 6. February 1, 2021 Motion stating “legal representation is to file the 18 USCS
    4247(h) discharge motion/petition” and that Defendant “may be experiencing
    inaffective (sic) assistance of counsel.” (Doc. 96.)

 7. February 2, 2021 Motion to “direct/order the legal representation to file the 18
    USCS 4247(h) discharge hearing.” (Doc. 97.)

 8. February 4, 2021 Motion to “direct atty. David R. Mercer atty. for the Defendant
    file the 18 USCS 4247(h) discharge motion for the hearing for unconditional release
    from civil commitment immediately.” (Doc. 98.)

 9. February 5, 2021 Motion requesting “a recommendation to the Court for an
    unconditional release and [] the discontinuance of the involuntary injection of the
    medication,” and alleging “inaffective (sic) assistance of counsel. Request a new
    criminal defense attorney.” (Doc. 99.)

 10. February 9, 2021 Motion stating “this court is now notified to unconditionally
     discharge me from civil commitment release from 18 USCS 4246 and/or to proceed
     me to the criminal docket,” and referring to an 18 USCS 4247(h) motion.
     Defendant also alleges a Speedy Trial Act violation and ineffective assistance of
     counsel. (Doc. 100.)

 11. February 9, 2021 Motion “for a court order to cease the involuntary use of
     medication and for [counsel] to start filing all of the appropriate motions that are
     overdue.” (Doc. 101.)

 12. February 12, 2021 Motion to “expunge the civil commitment case due to the
     material fact [Defendant] does not suffer from a mental disease and/or defect.”
     (Doc. 102.)

 13. February 16, 2021 Motion requesting “an order of unconditional release from civil
     commitment 18 USCS 4246. For failure to oppose and/or to defend against all of
     the pleadings /motions filed by” Defendant, arguing he “is being involuntarily
     medicated without a court order” and referring to a “physical assault failing a PREA
     Act violation reporting FMC.” (Doc. 103.)

 14. February 16, 2021 Motion “for an unconditional release from civil commitment for
     the failure to respond and/or defend against all of the pleadings/motions filed,”
     alleging “inaffective (sic) assistance of counsel [who] must file the 18 USCS
     4247(h) discharge now!” (Doc. 104.)

 15. February 16, 2021 Motion for “authorization by the court to file my own 18 USCS
     4247(h) discharge motion/petitions,” or to “assign competent legal representation”
     based on alleged “inaffective (sic) assistance of counsel” and “conflict of interest,
     attorney may be so biased.” (Doc. 105.)



                                       2

Case 6:15-cv-03419-BP Document 110 Filed 03/01/21 Page 2 of 6
             16. February 22, 2021 Motion “for a summary judgement (sic) as a matter of default
                 due to the neglect and/or failure to respond to civil action litigation” and alleging
                 that the Government is “illegally/involuntarily medicating” him. (Doc. 106.)

             17. February 23, 2021 Motion “for a summary judgement (sic) as a matter of default
                 due to the neglect and/or failure to respond to civil action litigation [] concerning
                 an assault on his person, the illegal involuntary forced medication,” requesting
                 twenty million dollars and unconditional release. (Doc. 108.)

       I.       Section 4247(h) discharge hearing

       In several of the motions, Defendant moves the Court to order his counsel to file a motion

for a discharge hearing. (Docs. 89, 91, 93, 94, 96, 97, 98, 99, 100, 101, 104.) As Defendant has

been advised on multiple occasions, pursuant to 18 U.S.C. § 4247(h), he is not authorized to

personally file a motion for a hearing to determine whether he should be released. Necessarily, it

follows that the decision whether to file such a motion is to be made by counsel, and counsel

should not file any motion if he believes it lacks merit or would be frivolous. See Polk Cty. v.

Dodson, 454 U.S. 312, 323 (1981) (“Although a defense attorney has a duty to advance all

colorable claims and defenses, the canons of professional ethics impose limits on permissible

advocacy. It is the obligation of any lawyer—whether privately retained or publicly appointed—

not to clog the courts with frivolous motions or appeals.) Here, Defendant’s conclusory denials of

the clear and convincing evidence supporting his commitment present nothing to cause the

undersigned to second guess his attorney’s decisions. See United States v. O’Laughlin, 695 F.

App’x 172 (8th Cir. 2017) (affirming Defendant’s commitment as factually supported); see also

Annual Reports (docs. 45-1, 62-1) (reporting that Defendant’s release would create a substantial

risk of danger due to his mental illness and recommending his civil commitment be continued).

Therefore, Defendant’s motions to order counsel to file a motion for discharge hearing pursuant to

Section 4247(h) will be denied.




                                                   3

            Case 6:15-cv-03419-BP Document 110 Filed 03/01/21 Page 3 of 6
       As for Defendant’s request for “authorization by the court to file my own 18 USCS 4247(h)

discharge motion/petitions” (doc. 105), the law explicitly prohibits such authorization. See United

States v. O’Laughlin, 934 F.3d 840, 841 (8th Cir. 2019) (Section 4247(h) requires that “motions

for release from civil commitment be filed by an attorney or legal guardian for the committed

person”), cert. denied, 140 S.Ct. 2535 (Mar. 23, 2020). Accordingly, this request will be denied

       II.     Claims of ineffective assistance of counsel/requests for substitute counsel

       Defendant further argues that his attorney’s decision to not file a motion for a discharge

hearing constitutes ineffective assistance, or, in the alternative, that he should be assigned

substitute counsel. (Docs. 93, 96, 99, 100, 104, 105.) As set forth in the prior paragraph, however,

the record reflects that the order committing Defendant under Section 4246 was affirmed by the

Eighth Circuit Court of Appeals as factually supported. And, the subsequent annual reports

concerning Defendant’s mental condition have strongly recommended his commitment remain in

place. Thus, the undersigned finds no deficiency in defense counsel’s performance, nor any basis

for substitution of counsel.

       III.    Unauthorized motions by represented party

       Defendant also “requests/demands a competency evaluation.” (Doc. 95.) However,

Defendant is represented by an attorney, and the Court “is not required ‘to entertain pro se motions

filed by a represented party.’” United States v. Tollefson, 853 F.3d 481, 485 (8th Cir. 2017) (citing

Abdullah v. United States, 240 F.3d 683, 686 (8th Cir. 2001)). Any motion to the Court must be

made by and through Defendant’s attorney.

       To the extent Defendant is arguing his rights under the Speedy Trial Act have been violated

(doc. 100), as set forth in the previous paragraph, the Court will not entertain pro se motions filed




                                                 4

          Case 6:15-cv-03419-BP Document 110 Filed 03/01/21 Page 4 of 6
by a represented defendant. In any event, the Speedy Trial Act does not apply to civil actions. 18

U.S.C. § 3161(a).

       As for Defendant’s request to expunge the civil commitment (doc. 102), again, the Court

will not entertain pro se motions filed by a represented defendant. Furthermore, there is no basis

under the law to expunge a civil commitment under Section 4246.

       Defendant also argues that because the Government did not file any responses to his

pending Motions, the relief he has requested should be granted and/or he should be released.

(Docs. 106, 108.) Once again, the Court is not required to entertain these pro se motions, as

Defendant is represented in this commitment proceeding. And, in any event, the absence of a

response by the Government to Defendant’s baseless pro se Motions does not entitle him to relief

by default. Rather, the underlying Motions are being addressed as set forth in this Order.

       IV.     Claims related to conditions of confinement

       Lastly, Defendant requests an order stopping the involuntary administration of medication

and monetary damages. (Docs. 99, 101, 103, 106, 108.) Defendant also refers to a “physical

assault failing a PREA Act violation reporting FMC.” (Doc. 103.) Because these claims relate to

the conditions of Defendant’s confinement, the proper remedy for such challenges is for the

confined person to bring a separate action pursuant to Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971), as the alleged violators are federal actors.

Spencer v. Haynes, 774 F.3d 467, 470 (8th Cir. 2014). And, where the defendant is an officer or

employee of the United States or any agency thereof acting in his official capacity, 28 U.S.C. §

1391(e) provides that the action may be brought in the judicial district where the defendant resides

or where the events giving rise to the claim occurred. Therefore, the proper venue for such claims

is the District of Minnesota, where Defendant is confined and where the alleged violations



                                                 5

          Case 6:15-cv-03419-BP Document 110 Filed 03/01/21 Page 5 of 6
occurred. Furthermore, Defendant has in fact brought such an action in the District of Minnesota,

which is currently pending. See O’Laughlin v. FMC, 0:20-cv-02641-SRN-LIB, commenced in D.

Minn. on Dec. 21, 2020. Therefore, dismissal without prejudice of the claims raised in this Court

is appropriate pursuant to 28 U.S.C. § 1406(a).

       V.      Conclusion

       Based on the foregoing, Defendant’s claims alleging involuntary administration of

medication and physical assault at the Federal Medical Center in Rochester, Minnesota are

DISMISSED without prejudice for improper venue. All other relief requested in the seventeen

pro se Motions is DENIED without prejudice. The Clerk’s Office is directed to send a copy of

this Order to Defendant via regular mail.

       IT IS SO ORDERED.

                                                      /s/ David P. Rush
                                                      DAVID P. RUSH
                                                      UNITED STATES MAGISTRATE JUDGE

DATE: March 1, 2021




                                                  6

         Case 6:15-cv-03419-BP Document 110 Filed 03/01/21 Page 6 of 6
